Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I:  Claim(s) 1 – 17, drawn to “A machine tool (M)”;
Group II  Claim(s) 18, drawn to “Method of machining of the machine tool”;
The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  in accordance with the guidance set forth in MPEP section 1850, it has been determined a posteriori, i.e. after taking the prior art into consideration, that the features common to all of the claims do not constitute “special technical features” since they do not make a “contribution” over the prior art in light of Kranz (U.S. PG Publication No. 2013/0166071 A1), for example. 
With regards to Groups I and II, the features in common between claim 1 and claim 18 (and thus, of these two groups) are as follows:  A machine tool in accordance with claim 1 that is capable of “dividing the axes of displacement between the positioning axis implemented by the articulated structure and a working axis implemented by the translation movement,” and that is further capable of “performing the machining by a relative translation movement of the workpiece with respect to the electric spindle positioned and held fixed by the kinematic structure in said positioning plane.”  
Examiner notes that the actual method steps recited in the apparatus claims are not “common features,” in and of themselves, with the method claims, noting that the apparatus claims do not require that such method steps be taught by a given piece of prior art in order to meet the claim, but instead, all that is required to meet such method steps in an apparatus claim is that the apparatus of the prior art be merely capable of performing the claimed function or intended use.
Kranz teaches the common features between claims 1 and 18.  Figures 1 and 7 of Kranz show a machine tool comprising a kinematic structure (1, 2) that moves a spindle (6), which includes a motor (29), a spindle mount (32), and drive spindle (32).  Also, in the drive spindle (32) 
Regarding the kinematic structure (1, 2), it is an articulated structure that moves the electric spindle (6) in a positioning plane perpendicular to the axis of the electric spindle (6).  Note that the kinematic structure (1, 2) has seven degrees of freedom, which provide great flexibility as to how the electric spindle (6) and the cutting tool (33) carried thereon can be oriented.  
The machine tool of Kranz further includes a workpiece support module (50, 52) having a template (50) and fastening means (52) (see Figure 7).  The workpiece support module (50, 52) constitutes such, for example, because the workpiece support module (50, 52) is a module that supports the workpiece (3) by bearing some of the load of the kinematic structure (1, 2) that otherwise would have all been applied to said workpiece (3) during machining.  Examiner notes that by being a supporting interface between the kinematic structure (1, 2) and the workpiece (3), favorable processing quality of the workpiece (3) is provided for.  This is because, for example, the workpiece support module (50, 52) ensures that the intended processing points of said workpiece (3) are machined [paragraph 0015].
As noted above, the kinematic structure (1, 2) is an articulated structure.  Noting this, it can be seen in Figure 1 that said kinematic structure (1, 2) has first (14) and second arms (13).  15.  Due to this setup, the first arm (14) is mounted to pivot in relation to a plate support module (53) about a single axis of rotation.  Note that the processing tool (1) is able to be rotated about axis 16 such that the axis of the electric spindle extends parallel to the single axis of rotation of the first arm (14).  Please also note that a first means of driving for the first arm (14) is provided in the form of a rotating shaft motor/rotary drive [paragraph 0057] for ensuring the pivoting movement of the first arm (14) about the single axis of rotation.  
With respect to the second arm (13), it has two opposing ends, a first end of said two opposing ends interfacing with the second end of the first arm (14).  As can best be seen within Figure 1, the first end of the second arm (13) is mounted to pivot in relation to the second end of the first arm (14) about a single axis of rotation.  Note that the processing tool (1) is able to be rotated about axis 16 such that the axis of the electric spindle extends parallel to the single axis of rotation of the second arm (13).  Also note that a second means of driving for the second arm (13) is provided in the form of a rotating shaft motor/rotary drive [paragraph 0057] for ensuring the pivoting movement of the second arm (13) about the single axis of rotation associated therewith.  Also, as can be seen in Figure 1, the second end of the second arm (13) receives the spindle (6) via intermediate structure, such as, member 12, support device 7, and connector 9.  
With regards to the machining, it takes place by a relative translational movement of the workpiece in relation to the electric spindle (6), which is positioned and held fixed by the kinematic structure (1, 2) in the positioning plane, the translational movement of the workpiece (3) in relation to the cutting tool (33) of the electric spindle (6) in a linear movement parallel to the axis of said electric spindle (6) being brought about by the plate support module (53).  Please note that when the processing tool (1) is rotated about axis 16 such that the axis of the electric spindle 
Also, the machine tool of Kranz is capable of performing the machining by a relative translation movement of the workpiece (3) with respect to the electric spindle (6) positioned and held fixed by the kinematic structure (1, 2) in said positioning plane.  This is because the kinematic structure (1, 2) to which the electric spindle (6) is mounted is able to incur relative translation movement with respect to the workpiece (3) via the plate support module (53).  Lastly, the machine tool is capable of dividing the axes of displacement between the positioning axis implemented by the articulated structure and a workpiece axis implemented by the relative translation movement.  This is because the first arm (14) and the second arm (13) of the articulated structure are each able to pivot about a respective single axis of rotation, and as was stated above, the kinematic structure (1, 2) is able to incur relative translation movement with respect to the workpiece (3) via the plate support module (53).
Thus, the common features between the claims of Groups I and II are not “special technical features” since they do not make a contribution over the art as evidenced by at least Kranz.  
This application further contains claims directed to more than one species of the generic invention.  Specifically, Group I contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  

Group I, Species i (the species of Figures 1-4), Claims: 1-7, 12, and 13;
Group I, Species ii (the species of Figure 5), Claims: 1-7 and 12-15; 
Group I, Species iii (the species of Figures 6 and 16), Claims: 1-7, 10, 12, and 13;
Group I, Species iv (the species of Figures 6 and 18), Claims: 1-7 and 11-13;
Group I, Species v (the species of Figure 6A), Claims: 1-7, 12, and 13;
Group I, Species vi (the species of Figures 7-8), Claims: 1-8, 12, and 13;
Group I, Species vii (the species of Figures 9), Claims: 1-8, 12, and 13;
Group I, Species viii (the species of Figures 10), Claims 1-8, 12, 13, and 17;
Group I, Species ix (the species of Figures 17), Claims: 1-7, 12, and 13;
Group I, Species x (the species of Figures 19-20), Claims: 1-7, 9, 12, and 13;
Group I, Species xi (the species of Figures 21), Claims: 1-7, 12, 13, and 16;
Should Applicant elect Group I, Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims generic is considered non-responsive unless accompanied by an election.
Upon allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all of the limitations of an allowed generic claim.  Currently, at least the following claim(s) are found by Examiner to be generic: Claims 1-7, 12, and 13.
Please note that claim 15 is being grouped with Species ii (the species of Figure 5).  This is because the features recited therein correspond to Species ii.  It appears; however, that 
The inventions listed as Group I, Species i-xi do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  in accordance with the guidance set forth in MPEP section 1850, it has been determined a posteriori, i.e. after taking the prior art into consideration, that the features common to all of the claims do not constitute “special technical features” since they do not make a “contribution” over the prior art in light of Kranz (U.S. PG Publication No. 2013/0166071 A1), for example.  
With regards to Species i-xi, the features that are held in common are as follows:  the features of claim 1.  
Kranz teaches the features of claim 1.  Figures 1 and 7 of Kranz show a machine tool comprising a kinematic structure (1, 2) that moves a spindle (6), which includes a motor (29), a spindle mount (32), and drive spindle (32).  Also, in the drive spindle (32) thereof, the spindle (6) carries a cutting tool (33), e.g. a drill bit [paragraph 0048], such that said cutting tool (33) rotates on an axis of the spindle (6).  As to the spindle (6), it is connected to and implemented by a robot control (11) [paragraph 0036].  Regarding the robot control (11), it is a computing unit that has one or more memories for data or programs, as well as inputs and outputs [paragraphs 0035-0036], and said robot control (11) is disclosed as controlling and regulating the drives and the axis drives [paragraph 0057] of the kinematic structure (1, 2).  Since the spindle (6) is able to be controlled by 
Regarding the kinematic structure (1, 2), it is an articulated structure that moves the electric spindle (6) in a positioning plane perpendicular to the axis of the electric spindle (6).  Note that the kinematic structure (1, 2) has seven degrees of freedom, which provide great flexibility as to how the electric spindle (6) and the cutting tool (33) carried thereon can be oriented.  
The machine tool of Kranz further includes a workpiece support module (50, 52) having a template (50) and fastening means (52) (see Figure 7).  The workpiece support module (50, 52) constitutes such, for example, because the workpiece support module (50, 52) is a module that supports the workpiece (3) by bearing some of the load of the kinematic structure (1, 2) that otherwise would have all been applied to said workpiece (3) during machining.  Examiner notes that by being a supporting interface between the kinematic structure (1, 2) and the workpiece (3), favorable processing quality of the workpiece (3) is provided for.  This is because, for example, the workpiece support module (50, 52) ensures that the intended processing points of said workpiece (3) are machined [paragraph 0015].
As noted above, the kinematic structure (1, 2) is an articulated structure.  Noting this, it can be seen in Figure 1 that said kinematic structure (1, 2) has first (14) and second arms (13).  Regarding the first arm (14), it has two opposing ends, a first end of said two opposing ends interfacing with member 15.  Due to this setup, the first arm (14) is mounted to pivot in relation to a plate support module (53) about a single axis of rotation.  Note that the processing tool (1) is able to be rotated about axis 16 such that the axis of the electric spindle extends parallel to the single axis of rotation of the first arm (14).  Please also note that a first means of driving for the 
With respect to the second arm (13), it has two opposing ends, a first end of said two opposing ends interfacing with the second end of the first arm (14).  As can best be seen within Figure 1, the first end of the second arm (13) is mounted to pivot in relation to the second end of the first arm (14) about a single axis of rotation.  Note that the processing tool (1) is able to be rotated about axis 16 such that the axis of the electric spindle extends parallel to the single axis of rotation of the second arm (13).  Also note that a second means of driving for the second arm (13) is provided in the form of a rotating shaft motor/rotary drive [paragraph 0057] for ensuring the pivoting movement of the second arm (13) about the single axis of rotation associated therewith.  Also, as can be seen in Figure 1, the second end of the second arm (13) receives the spindle (6) via intermediate structure, such as, member 12, support device 7, and connector 9.  
With regards to the machining, it takes place by a relative translational movement of the workpiece in relation to the electric spindle (6), which is positioned and held fixed by the kinematic structure (1, 2) in the positioning plane, the translational movement of the workpiece (3) in relation to the cutting tool (33) of the electric spindle (6) in a linear movement parallel to the axis of said electric spindle (6) being brought about by the plate support module (53).  Please note that when the processing tool (1) is rotated about axis 16 such that the axis of the electric spindle extends parallel to the single axis of rotation of the second arm (13), the axis of the electric spindle will extend parallel to the single axis of rotation of the first arm (14), the spindle axis of rotation of the second arm (13), and one of the horizontal directions that the plate support module (53) can incur movement in.  (The arrows shown next to the plate support module (53) in Figure 1 are the directions that said plate support module (53) can move in).  
Species i-xi are not “special technical features” since they do not make a contribution over the art as evidenced by at least Kranz.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admissions may be used in a rejection under 35 U.S.C. 103(a) of the other invention.  
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.                                                                  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722